Citation Nr: 0811967	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  00-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, right knee.
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, left knee.

3.  Entitlement to a compensable initial rating for scars, 
right occipital head area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from September 1992 to 
September 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The veteran's claims file was later 
transferred to the North Little Rock, Arkansas RO.


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome, 
right knee, is not manifested by more than slight impairment 
due to instability or subluxation or by flexion limited to 60 
degrees or by extension limited to 5 degrees.

2.  The veteran's service-connected patellofemoral syndrome, 
left knee, is not manifested by more than slight impairment 
due to instability or subluxation or by flexion limited to 60 
degrees or by extension limited to 5 degrees.

3.  The veteran has two small scars in the right occipital 
area which are no more than slightly disfiguring and have no 
characteristics of disfigurement. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

3.  The criteria for a compensable disability evaluation for 
scars, right occipital head area, are not met.  38 C.F.R. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher initial 
disability evaluations for patellofemoral syndrome of the 
knees bilaterally and scars.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

It is noted that the veteran has failed to report for several 
scheduled VA examinations.  In the absence of good cause, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2007).  The veteran has not submitted any evidence 
demonstrating good cause for missing any of the scheduled VA 
examinations.  Accordingly, the Board has rated the veteran's 
claims based on the evidence of record.

Bilateral Knees

The veteran contends that he is entitled to a higher initial 
disability evaluation for patellofemoral syndrome of the 
knees bilaterally.  The veteran was originally granted 
service connection for patellofemoral syndrome of the right 
knee and the left knee in a rating decision dated April 1999.  
The RO separately evaluated the veteran's knee disabilities 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 as non-
compensable disabilities, effective October 29, 1998.  

A subsequent rating decision issued during the pendency of 
this appeal in June 2003 separately increased the veteran's 
disability evaluation for each knee under the same diagnostic 
code to 10 percent, effective October 29, 1998. 

The Board concludes that the preponderance of the evidence is 
against entitlement to a higher rating for either knee.  
Diagnostic Code 5257 requires a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

The medical evidence of record does not describe the 
veteran's bilateral knee instability as either moderate or 
severe.  The veteran specifically denied any episodes of 
dislocation or subluxation during the December 1998 VA 
examination, and the August 2000 VA examiner noted that he 
gave no history of dislocation or recurrent subluxation.  All 
stability tests performed during the 1998 and 2000 
examinations were normal.  During the 2003 VA examination, 
the veteran reported giving way, but all stability tests 
performed during the examination were negative.  In addition, 
the 2003 examiner diagnosed "patella femoral pain syndrome, 
bilaterally without laxity." (emphasis added).  Accordingly, 
a higher rating under Diagnostic Code 5257 is not warranted 
at any time during the appeal period.

The Board has considered whether the evidence of record 
warrants a separate compensable rating for limitation of 
motion of the knees during this period.  When a knee 
disability is already rated under Diagnostic Code 5257, a 
separate rating may be assigned if the veteran has limitation 
of motion which is at least noncompensable under Diagnostic 
Codes 5260 or 5261, including consideration of 38 C.F.R. 
§ 4.40, 4.45, and 4.59.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-98 
(1998).  

Normal range of motion of the knee on extension is to 0 
degrees, while normal range of motion on flexion is to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2007).  Under 
Diagnostic Code 5260, a non-compensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees, while a 20 percent rating is assigned where flexion 
is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a non-compensable rating is warranted 
where extension is limited to five degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees, 
while a 20 percent evaluation is assigned where extension is 
limited to 15 degrees.  A 30 percent rating is assigned where 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted where extension is limited to 30 degrees, and a 
50 percent evaluation is warranted where extension is limited 
to 45 degrees.  

In this case, a separate rating cannot be assigned under 
Diagnostic Codes 5260 or 5261 as the preponderance of the 
evidence shows that the veteran does not meet the criteria 
for even noncompensable limitation of motion for either knee 
during the appeal period.  The preponderance of the evidence 
does not show that flexion of either knee is limited to 60 
degrees or that extension is limited to 5 degrees, even with 
consideration of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  

At no time did the medical evidence find limitation of 
flexion of either knee to 60 degrees.  A review of the 
records reveals that pain free flexion was recorded as no 
less than 90 degrees at any time during the appeal period.  
While the veteran reported pain, stiffness, swelling, and 
easy fatigability precipitated by prolonged sitting or 
walking or going up steps in 2003, he had pain free flexion 
of the knee to 90 degrees.  The examiner found only "very 
mild functional loss . . . in flexion only."  Further, 
during his 1998 VA knee examination, he had full flexion and 
during his 2000 VA examination, he was able to flex to 130 
degrees bilaterally without pain.  

Likewise, the veteran had full extension in the 1998 and 2003 
examination reports.  While the examiner noted grinding and 
popping and a sharp pain with full extension in 1998, he had 
full extension without pain during the 2003 VA examination.  
Thus, neither the 1998 nor the 2003 VA examination reports 
revealed that the criteria for even a noncompensable rating 
under Diagnostic Code 5261.  The 2000 VA examination noted 
limitation of extension in the left (to 10 degrees without 
pain) which equates with a compensable rating for limitation 
of extension.  The right knee, however, still showed a range 
of motion that did not meet the criteria for a noncompensable 
evaluation (to 5 degrees without pain and to 0 degrees with 
pain).  Thus, the preponderance of the evidence, namely the 
1998 and 2003 VA examination reports which found limitation 
of extension was less than noncompensable, outweighs the 2000 
examination report which indicated that the veteran had 
compensable limitation of extension on the left.

The Court has emphasized that when assigning a 
musculoskeletal disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in the reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Even with consideration of the DeLuca factors, a separate, 
compensable rating for limitation of flexion or extension is 
not warranted.  In 1998, the veteran complained of pain in 
the knees, crepitus, a sensation of tightness in the knees 
with prolonged sitting, and a sensation of weakness in the 
mornings.  However, the 1998 examiner noted "[n]o" in 
response to a question in the examination report regarding 
the effect of the condition on the veteran's usual occupation 
and activities.  In 2000, the veteran reported flare-ups 
seven to eight times a day when he has pain of 10 out of 10 
for five to ten minutes at a time precipitated by prolonged 
walking or going up steps.  However, he also reported that he 
had not missed any time from school during the past year due 
to his bilateral knee disability.  Thus, the effect of the 
disability on his daily life was limited to modifying some 
activities, such as his weight training regimen, and 
minimally altering his shopping habits.  

The 2000 examiner assessed medium residual functional 
capacity, but explained that the veteran could still 
frequently lift 25 pounds, although he could only 
occasionally lift 50 pounds; he could sit, stand, or walk 6 
hours of an 8 hour day with appropriate rest periods; he 
should avoid repetitive or power work with the lower 
extremities; and he should only occasionally bend, kneel, 
crouch, or crawl.  Finally, despite very similar complaints 
(to those he reported in his earlier VA examinations) during 
his 2003 VA examination, and reports of missing approximately 
one month of school over the past year because of his 
bilateral knee condition; being unable to work out; and being 
limited to walking one-half mile on level ground and/or 
climbing no more than two flights of stairs, the examiner 
assessed only "very mild functional loss."  Thus, the 
preponderance of the evidence of record shows that the 
veteran's service-connected bilateral knee disability had 
only a very mild to no impact on his functioning.  As such, a 
higher evaluation is not warranted under DeLuca at any time 
during the appeal.

Staged ratings for the left knee are not warranted as the 
factual findings do not show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  The only medical evidence which 
revealed findings which tended to support a separate, 
compensable rating for limitation of extension of the left 
knee is the 2000 VA examination report.  There is no other 
medical evidence of record which reveals symptoms that would 
warrant a higher rating, including private treatment records 
dated from May 2000 to July 2001.  Thus, because there is 
only a single medical record which shows more significant 
left knee symptoms, the record reflects no "period of time" 
during which the veteran's symptoms equated with the criteria 
for a compensable, separate rating for limitation of 
extension of the left knee.  Accordingly, as the medical 
evidence does not show a distinct time period where the a 
separate compensable evaluation was warranted for limitation 
of extension of the left knee, staged ratings are not 
necessary.

Head Scars

The veteran in this case also contends that he is entitled to 
an initial compensable disability rating for right occipital 
head scars.  He was originally granted service connection for 
this disability in a rating decision dated April 1999 which 
evaluated the veteran's scars as a non-compensable disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800 assigned a non-compensable evaluation for slight scars 
disfiguring the head, face, or neck.  A 10 percent evaluation 
was assigned for moderate scars disfiguring the head, face, 
or neck.  A 30 percent evaluation was assigned for severe 
scars disfiguring the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent evaluation was assigned for a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.

An additional note provided that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs. 

After August 30, 2002, a 10 percent evaluation is assigned 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is assigned for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two feature or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  An 80 percent evaluation is assigned for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.

According to Note (1), the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118 are 
as follows:

Scar 5 or more inches (13 or more cm.) 
in length.

Scar at least one-quarter inch (0.6 
cm.) wide at widest part.

Surface contour of scar elevated or 
depressed on palpitation.

Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).

Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).

Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).

The Board finds that, with application of either the old or 
the new scar regulations, the preponderance of the evidence 
is against the claim for a higher initial evaluation for 
scars.  With regard to application of the old rating 
criteria for scars, a higher rating is not warranted.  The 
evidence shows that the scars are no more than slightly 
disfiguring.  The 1998 VA scars examiner opined that the 
scars were not disfiguring as "[t]hey are in his hair line 
and not visible under his hair."  The 2000 VA scars 
examiner opined that "[t]here is no disfigurement" with 
regard to the scars.  

A higher rating is also not warranted with application of 
the new rating criteria for scars.  The medical evidence, 
including the 1998 and 2000 scar examination reports, shows 
that the veteran's scars have no characteristics of 
disfigurement as defined in 38 C.F.R. § 4.118.  Neither 
scar is 13 or more centimeters in length:  the longest of 
the veteran's scars is 1 centimeter.  Neither scar is at 
least 0.6 centimeters wide:  both scars are only 0.4 
centimeters wide.  Likewise, the medical evidence, 
specifically the 1998 VA scars examination, shows that the 
scars are not adherent or elevated or depressed.  Given the 
small size of the scars, they do not meet any of the 
remaining criteria as they do not cover an area exceeding 
six square inches.

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits in effect prior to August 30, 2002, whether or not 
they were raised by the veteran.  The Board finds that 
Diagnostic Codes 7801 and 7802, which contemplated scars 
based on second and third degree burns, are not applicable in 
this instance.  The veteran in this case was purportedly 
assaulted in-service and struck in the head with an object, 
possibly a bottle.

Similarly, Diagnostic Code 7803 for unstable scars is not 
applicable because the preponderance of the evidence shows 
the veteran's scar did not have frequent loss of covering of 
skin over the scar.  The 1998 scars examiner noted that there 
was no ulceration and the 1998 general medical examination 
report described the scars as "well-healed."  Diagnostic 
Code 7804, which contemplates superficial scars tender and 
painful on objective demonstration, is also not for 
application.  Both the December 1998 and the August 2000 VA 
skin examiners found no tenderness on examination.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher initial rating 
for his service-connected scars.  The evidence is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to Notify and Assist
   
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further observes that during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the veteran's claim was adjudicated and that he was 
granted service connection in a rating decision dated April 
1999 for residual scars on the occipital right side of the 
head, patellofemoral syndrome, right knee, and patellofemoral 
syndrome, left knee.  Thus, all three claims were 
substantiated at that time.  As a result, the 38 U.S.C.A. § 
5103(a) notice served its purpose and its application was no 
longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  Regardless, appropriate notice, including 
Dingess notice, was provided in a September 2006 letter which 
was followed by a readjudication of the claims in a September 
2007 supplemental statement of the case.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's available post-service treatment records have 
been obtained.  The RO attempted to develop evidence from a 
Dr. H. at the Cooper Clinic in April 2002; however, that 
office responded that the authorization supplied by VA was 
too old.  In February 2003 the veteran was advised that the 
Cooper Clinic records had not been received and directed the 
veteran to obtain the evidence and submit it on his own 
behalf.  He was also advised that if the evidence was not 
received within 30 days, the claim would be considered based 
on the evidence of record.  Based on these facts, the Board 
finds that the duty to assist has been satisfied with regard 
to the Cooper Clinic records as VA made reasonable efforts to 
obtain the records and after doing so, advised the veteran 
that it was his responsibility to associate the records with 
the claims folders.  In any event, further attempts to obtain 
another authorization from the veteran would be futile as, as 
explained below, the veteran has not kept VA advised to his 
whereabouts.

The veteran was afforded multiple C&P examinations in 
connection with the current claims:  he was provided three 
examinations with regard to his bilateral knee claim, in 
1998, 2000, and 2003, and he was provided two examinations in 
1998 and 2000 with regard to his scars claim.  Numerous 
attempts were made by VA to develop additional VA examination 
reports; however, the veteran has repeatedly failed to report 
for VA examinations scheduled since 2003. 

The veteran's representative has requested that VA schedule 
additional examinations for the veteran.  See February 2008 
informal hearing presentation.  However, for the reasons 
outlined below, VA has satisfied its duty to assist with 
regard to VA examinations in this matter.  This case was 
remanded by the Board in 2004, in part, in order to obtain 
contemporaneous VA examinations of the knees and scars.  VA 
attempted to schedule the veteran for examinations in 
September 2004; however, all mail sent to the veteran was 
returned as undeliverable and unable to forward.  VA was 
finally able to contact the veteran telephonically in 2006 
after months of searching for his whereabouts, including 
contacting his bank for his current address information.  In 
August 2006 he was living in San Diego, and he informed VA 
that he was moving in 2 weeks to Houston.  He reported that 
he did not have a Houston address as yet.  He was advised to 
contact VA when he had a new address so his examinations 
could be scheduled.  Correspondence sent to the veteran in 
San Diego prior to his departure advised him again that VA 
would wait for a response from him before scheduling his 
examinations.  

Since that time, the claims folders do not show that the 
veteran has initiated any contact with VA.  VA performed its 
own address searches and scheduled the veteran for two VA 
examinations, in February and September 2007.  The veteran 
failed to report for the scheduled examinations both times.  
It remains unclear from the file whether VA has the veteran's 
current address.

The Court has stated that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  
The veteran's representative acknowledged that the veteran 
had moved multiple times since this claim was remanded by the 
Board for additional evidentiary development in 2004, and 
conceded that the veteran failed to report for the scheduled 
VA examinations.  Thus, the Board finds that VA is not 
obligated to undertake additional measures in an attempt to 
locate the veteran for the purpose of rescheduling the missed 
VA examinations.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.  
   



ORDER

An evaluation in excess of 10 percent for patellofemoral 
syndrome, right knee, is denied.

An evaluation in excess of 10 percent for patellofemoral 
syndrome, left knee, is denied.

A claim for a higher initial evaluation for right occipital 
head scars is denied, subject to the law and regulations 
governing the payment of monetary benefits.
  

	
	
____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


